Exhibit 99.1 For Immediate Release Contact: Frank Paci February 2, 2010 (919) 774-6700 THE PANTRY ANNOUNCES FIRST QUARTER 2010 FINANCIAL RESULTS Cary, North Carolina, February 2, 2010 - The Pantry, Inc. (NASDAQ: PTRY), the leading independently operated convenience store chain in the southeastern U.S., today announced financial results for its fiscal first quarter ended December 24, 2009. First Quarter Highlights: · Net loss was $26.1 million or $1.17 per share, which included the impact of non-cash impairment charges of $0.90 per share. · EBITDA was $40.3 million and cash flow from operations was $21.5 million. · Retail fuel margin was 11.0 cents per gallon. First quarter fiscal 2010 results were impacted by a below-average fuel margin, a soft grocery margin and non-cash impairment charges.Net loss for the quarter was $26.1 million, or $1.17 per share, compared to net income of $38.5 million, or $1.73 per diluted share, in the first quarter of fiscal 2009.The first quarter fiscal 2010 results include pre-tax impairment charges of $32.6 million or $0.90 per share.The year-over-year comparison was particularly challenging due to the exceptional fuel margin of 25.8 cents per gallon in the first quarter of fiscal 2009. Merchandise revenues for the first quarter increased 7.0% overall and 5.2% on a comparable store basis from the corresponding period last year.The merchandise gross margin was 32.6%, compared with 35.5% a year ago, primarily reflecting reduced margins on cigarettes and other tobacco products due to last year’s tax increases, a mix shift toward tobacco products, and lower margins in the grocery category.Total merchandise gross profit for the quarter was $136.3 million, down 2% from a year ago. 1 Retail fuel gallons sold in the first quarter increased 3.7% overall and 0.8% on a comparable store basis.Retail fuel revenue increased 6.2%, in part reflecting a 3.7% increase in the average retail price per gallon to $2.52 from $2.43 in last year’s first quarter. Total fuel gross profit for the quarter was $57.3 million, down 56% from a year ago. Total store operating and general and administrative expenses for the quarter were $­­153.2 million, down 2.2% from a year ago. The Company made strategic decisions that resulted in impairment charges during the first quarter of fiscal 2010.First, the Company decided that it would begin phasing out the Petro Express® brand and replacing it with the Kangaroo Express® brand.Petro Express® was acquired as part of the April 2007 acquisition of 66 stores in the Charlotte, North Carolina area. The decision to phase out the Petro Express® brand resulted in a pre-tax impairment charge of $21.3 million to write off the value assigned to the brand name at the time of the acquisition. In addition, the Company evaluated the pipeline of potential future store sites and identified certain land parcels it no longer intends to develop resulting in a reduction in carrying value.Finally, the Company conducted its regular evaluation of operating stores and determined that the expected performance of certain stores required a reduction in carrying value.These evaluations resulted in pre-tax impairment charges of approximately $11.4 million. President and Chief Executive Officer Terrance M. Marks commented, “Our first quarter operating results were adversely affected by below-average fuel margins and soft grocery margins.We are taking steps which we expect to improve our grocery margin in the coming quarter.Despite our loss for the first quarter, we generated positive cash flow from operations. We have also made progress on our key strategic initiatives. This includes opening six nationally branded quick service restaurants, raising standards to 2 help ensure a fast, friendly and clean customer experience, and investing in information systems to strengthen our store management capabilities.” The Company believes its liquidity position remains excellent, with $180 million in cash on hand and approximately $142 million in available capacity under its revolving credit facilities as of December 24, 2009. Fiscal 2010 Outlook The Company is reiterating its previously disclosed guidance ranges for its expected performance (excluding potential acquisitions) in fiscal 2010, which is a 53-week fiscal year: Year Ending September 30, 2010 Low High Merchandise Sales ($ billions) $ $ Retail Fuel Gallons (billions) Merchandise Gross Margin % % Retail Fuel Margin per Gallon $ $ Total OSG&A ($ millions) $ $ Depr. & Amort. ($ millions) $ $ Interest Expense ($ millions)1 $
